Citation Nr: 0317450	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  95-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for bilateral hearing loss.  
The veteran subsequently perfected an appeal regarding that 
issue.

In a February 2000 decision, the Board denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  In that decision, the Board also denied claims 
of entitlement to increased evaluations for residuals of a 
fracture of the cervical spine, osteoarthritis of the left 
shoulder, and residuals of a fracture of the right wrist.  He 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).

While this case was pending at the Court, the veteran's 
attorney filed a motion to vacate the Board's February 2000 
decision, and to remand all of his claims for readjudication.  
The VA Office of General Counsel also filed a motion in the 
matter, asking the Court to vacate the Board's February 2000 
decision on different grounds, and to remand all of his 
claims for readjudication.  As will be explained in greater 
detail below, the General Counsel's motion stated that a 
remand of this case was warranted due to the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In a 
February 2001 Order, the Court vacated the Board's February 
2000 decision pursuant to the VCAA, and remanded his claims 
to the Board for compliance with directives that were 
specified by the Court.

Thereafter, in a January 2002 decision, the Board granted an 
increased evaluation of 30 percent for the veteran's service-
connected residuals of a fracture of the cervical spine.  The 
Board also denied entitlement to increased evaluations for 
osteoarthritis of the left shoulder, and residuals of a 
fracture of the right wrist.  Thus, these matters were 
resolved and are no longer on appeal.

In the January 2002 decision, the Board also remanded the 
veteran's claim of service connection for bilateral hearing 
loss to the RO for additional evidentiary development.  As 
will be explained in greater detail below, the requested 
development was completed to the extent possible under the 
circumstances.  Thereafter, in a Supplemental Statement of 
the Case (SSOC) dated in February 2003, the RO continued to 
deny entitlement to service connection for bilateral hearing 
loss.  The veteran's claims folder was subsequently returned 
to the Board for final appellate review.


FINDING OF FACT

The preponderance of the credible and probative evidence 
establishes that a bilateral hearing loss disability was not 
incurred in or aggravated by service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records reveal that, while in 
service in April 1961, he was involved in a motor vehicle 
accident.  The veteran was reportedly thrown out of his car 
after it overturned and was knocked unconscious for a few 
minutes.  He apparently sustained a dislocation of the left 
glenohumeral joint, separation of the left acromioclavicular 
joint, a fracture of the cervical spine, and a fracture of 
the right lunate bone.  He underwent a surgical repair of the 
right lunate bone, and he was subsequently discharged in June 
1961.  The treating physician noted a discharge diagnosis of 
volar dislocation of the lunate bone of the right wrist, with 
some impingement on the median nerve; full recovery from 
cervical spine sprain; and no residual disability from 
dislocation of the left shoulder.  A clinical record dated in 
September 1961 reflects that he was given a diagnosis of 
post-traumatic ankylosis of the right wrist.  Service medical 
records following the veteran's automobile accident are 
negative for any complaints or treatment regarding hearing 
loss or any injury to the ear.

In a report of medical examination completed for separation 
in January 1963, an examiner noted that the veteran's ears 
were normal.  Examination revealed his hearing to be 15/15 in 
both ears for both whispered and spoken voice.  Audiometer 
results, as converted from ASA to ISO format, were noted to 
be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
25
LEFT
25
20
20
20
25

In an April 1963 rating decision, the RO granted service 
connection for the residuals of a fracture of the right 
lunate bone, the residuals of separation of the left 
acromioclavicular joint, fracture of cervical vertebra; and 
dislocation of the glenohumeral joint.  Noncompensable 
disability ratings were assigned for each of those 
disabilities.

There is no pertinent medical evidence of record for 
approximately twenty-one years following the veteran's 
discharge from service.

In May 1994, the veteran's accredited representative filed an 
informal claim seeking entitlement to service connection for 
hearing loss.

The RO subsequently obtained the veteran's VA treatment 
records since January 1989.  These records are negative for 
any complaints or treatment for hearing loss.

In the June 1994 rating decision, the RO denied entitlement 
to service connection for hearing loss, on the basis that 
there was no evidence of hearing loss in service, or of a 
current hearing loss disability.

In a Notice of Disagreement (NOD) received in November 1994, 
the veteran asserted that his discharge examination showed 
evidence of deterioration of his hearing loss during service.  
In a Substantive Appeal (VA Form 9) received in January 1995, 
the veteran requested that he be provided with a VA 
examination in regard to this claim.

Thereafter, the veteran submitted an October 1996 letter from 
a private physician in which the physician indicated that an 
audiogram had revealed moderately severe sensorineural 
hearing loss, which appeared worse in the left ear than in 
the right ear.  The veteran also submitted the uninterpreted 
results of an audiological evaluation conducted by that 
physician.  (As will be discussed below, the physician 
subsequently included the interpreted results of this 
evaluation when this report was resubmitted by the veteran's 
attorney in March 2002.)

During a personal hearing conducted in April 1998 before a 
Hearing Officer at the RO, the veteran testified that he had 
slammed his head during his in-service automobile accident, 
and that he had lost consciousness.  He indicated that he did 
not experience any hearing problems at the time, so it was 
not included in his hospital records, but he also noted that 
he was told by a physician that he could experience hearing 
problems later in life.  He reported that he had started 
seeing a physician, Dr. S., about his hearing problems in 
1996.  It was noted that had told his primary physician, Dr. 
C., about his hearing problems but was referred to Dr. S.

In an April 1998 letter, the veteran's private physician, Dr. 
S., indicated that he had examined the veteran for hearing 
loss, which the veteran believed to be the result of an 
automobile accident in 1963.  It was noted that he had 
apparently slammed his head against a window and was knocked 
unconscious.  The physician reported that an audiogram had 
revealed mild sensorineural hearing loss in the high 
frequencies.  

In a separate letter dated in April 1998, the veteran's 
primary physician, Dr. C., noted that he had been treating 
the veteran since 1991 for a variety of medical problems, and 
that the veteran had complained in the past of decreased 
hearing.  The physician determined that the veteran's report 
of experiencing hearing loss as a result of an automobile 
accident was a "plausible explanation" for his hearing 
deficit.

In the February 2000 decision, the Board denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss on the basis that the claim was not well-
grounded.  The veteran subsequently appealed that decision to 
the Court.

While this case was pending at the Court, the veteran's 
attorney filed a motion to vacate the Board's February 2000 
decision, and to remand all of his claims for readjudication.  
The VA Office of General Counsel also filed a motion in the 
matter, asking the Court to vacate the Board's February 2000 
decision on different grounds, and to remand all of his 
claims for readjudication.  The General Counsel's motion 
stated that a remand of this case was warranted due to the 
recent enactment of the VCAA.  In a February 2001 Order, the 
Court vacated the Board's February 2000 decision pursuant to 
the VCAA, and remanded his claims to the Board for compliance 
with directives that were specified by the Court.

In January 2002, the Board remanded the veteran's claim of 
service connection for bilateral hearing loss to the RO for 
additional evidentiary development.  In that remand, the 
Board noted the recent enactment of the VCAA, which had 
eliminated the well-grounded requirement.  Pursuant to the 
requirements of the VCAA, the Board instructed the RO to 
contact the veteran and request that he provide the names and 
addresses for any health care providers who treated him for 
his hearing loss, to include Drs. S. and C.  The RO was 
further instructed to provide authorization forms to the 
veteran so that it could attempt to obtain records from any 
health care providers that he identified.  The Board also 
instructed the RO to provide the veteran with the opportunity 
to appear for an audiology evaluation to determine the nature 
and etiology of his claimed hearing loss disability.

The RO subsequently issued a letter to the veteran's attorney 
requesting that the veteran identify all health care 
providers who treated him for his hearing loss.  It was noted 
that, while it was the veteran's responsibility to furnish 
private evidence in support of his claim, it was also VA's 
responsibility to assist him in obtaining that evidence.  The 
RO requested that the veteran complete the enclosed 
authorization forms for each health care provider whose 
records he wished VA to obtain.

Thereafter, the veteran's attorney submitted results of 
audiological tests conducted at Dr. S.'s office in October 
1996, October 1997, April 1998, and July 2001.  These results 
show that, in a test conducted in October 1996, the auditory 
threshold for 1000 Hertz was found to be 30 in both ears, as 
well as 40 in both ears for 2000 Hertz and 45 in both ears 
for 3000 Hertz.  These results also show that, in tests 
conducted in October 1997, April 1998, and July 2001, no 
auditory thresholds were found to exceed 25 for any Hertz 
level.  Speech discrimination scores in October 1996 were 
found to be 92 percent in the right ear and 96 percent in the 
left ear.  Speech discrimination scores during each of the 
three remaining tests were found to be 100 percent for both 
ears.

In October 2002, the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
100
95
95
110
LEFT
100
100
95
95
100

With respect to speech discrimination, the examiner noted 
that there was no response in either ear at 100dB.  The 
examiner noted that the puretone thresholds and speech 
discrimination would suggest a profound hearing impairment 
bilaterally.  The examiner concluded, however, that these 
findings were inconsistent imittance measurements, as well as 
informal conversation with the veteran.  The examiner 
determined that the results obtained were not considered 
valid for rating purposes for the following reasons: during 
their initial conversation, the veteran spoke in a normal 
tone of voice without visual cues, and answered questions 
appropriately; the veteran was startled to speech at 105dBHL; 
and due to normal acoustic reflexes in all frequencies with 
the exception of absent contralateral reflex at 4000Hz, 
puretone thresholds should be considered lowest response 
levels and not true thresholds.

In the February 2003 SSOC, the RO continued to deny 
entitlement to service connection for bilateral hearing loss.  
The RO essentially found that the report of audiological 
evaluations conducted by Dr. S. did not establish the 
existence of a bilateral hearing loss disability.  The RO 
also found that the results of his October 2002 VA 
examination also failed to establish the existence of a 
bilateral hearing loss disability.

The veteran's attorney subsequently submitted a letter to the 
RO asserting that, if the results of the veteran's October 
2002 VA examination were invalid, he should be provided with 
the opportunity to appear for another evaluation.

II.  Legal analysis

A.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct"). 

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in December 1994, the SSOCs issued in November 
1996, December 1998, and February 2003, and correspondence 
provided by the VA, the appellant has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  In this 
regard, the Board notes the letter issued in January 2002 in 
which the RO advised the veteran through his attorney as to 
the type of evidence necessary to substantiate his claim.  In 
that letter, the RO also advised the veteran as to his and 
VA's responsibilities under the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further believes that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In particular, the Board notes that the RO has obtained the 
veteran's treatment VA treatment records and provided him 
with a VA audiological evaluation.

The Board notes that the veteran has reported receiving 
treatment for his claimed hearing loss disability from two 
private physicians, and it is unclear if all of the pertinent 
records in the possession of these physicians has been 
obtained and associated with the claims folder.  However, the 
record reflects that, in accordance with the Board's remand 
instructions, the RO issued a letter to the veteran through 
his attorney advising him that he should complete and return 
the enclosed authorization forms if he wished for VA to 
obtain records from these physicians on his behalf.  The 
veteran did not return those forms.  Instead, the veteran's 
attorney submitted a packet of treatment records from Dr. S., 
one of the veteran's two private physicians.  Thus, it 
appears that VA has complied with the VCAA to the extent 
possible under the circumstances by advising the veteran and 
his attorney of VA's duty to assist him by obtaining relevant 
records, and by providing him with the necessary release 
forms.

As noted above, the veteran underwent a VA audiological 
evaluation in October 2002.  In the report of that 
examination, the examiner determined that the results 
obtained were not considered valid for rating purposes.  In 
essence, the examiner explained that the results of his 
audiological evaluation and speech discrimination tests, 
which showed profound hearing impairment, were not consistent 
with the fact that the veteran spoke in a normal tone of 
voice during their initial conversation.  The examiner 
further explained that a finding of profound hearing 
impairment would not be consistent with the fact that the 
veteran was startled to speech at 105dBHL, or with the fact 
that testing revealed normal acoustic reflexes in all 
frequencies with the exception of absent contralateral reflex 
at 4000Hz.  

Because these results were found to be invalid, the veteran's 
attorney has argued that VA should provide the veteran with 
another audiological evaluation.  However, the Board notes 
that § 3(a) of the VCAA, 114 Stat. 2096, 2097-98 (now 
codified as amended at 38 U.S.C.A. § 5103A(d)) provides, in 
pertinent part:

(1) In the case of a claim for disability 
compensation, the assistance provided by 
the Secretary . . . shall include 
providing a medical examination or 
obtaining a medical opinion when such an 
examination or opinion is necessary to 
make a decision on the claim.  [emphasis 
added]

In the case, the RO complied with the requirements of the 
VCAA by providing the veteran with a VA audiological 
evaluation.  Although it is true that the results of this 
evaluation were found to be invalid, the physician determined 
that this was due primarily to a lack of effort on the part 
of the veteran.  The Court has held, "[t]he duty to assist 
in the development and adjudication of a claim is not a one-
way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992), 
which noted that the veteran's refusal to cooperate after 
reporting for VA examinations made the two-way street more 
akin to "a blind alley," and cautioned that a veteran 
"must be prepared to meet the requirements of the Court's 
ruling in Wood and of 38 C.F.R. §§ 3.326, by cooperating with 
the VA's efforts to provide an adequate medical examination 
and submitting to the Secretary all medical evidence 
supporting his claim."

Therefore, even assuming that the duty to provide the 
claimant with a medical examination is applicable in this 
instance, the Board believes that this duty was complied with 
to the extent possible under the circumstances.  The Board 
does not believe that VA is obligated to provide a claimant 
with an additional examination merely because that claimant 
failed to cooperate during a previous evaluation.

Certainly, if the veteran had provided additional medical 
evidence calling into question the findings of the October 
2002 VA audiologist, or additional medical evidence 
suggesting that he did have a hearing loss disability, 
another medical examination might potentially have been 
deemed necessary to make a decision on his claim, despite his 
failure to cooperate during the initial evaluation.  However, 
no such evidence has been submitted.  In fact, as will be 
discussed in greater detail below, the only medical evidence 
submitted by the veteran consists of the reports of 
audiological evaluations by Dr. S., his private physician.  
As will also be discussed in greater detail below, the 
records establish that the veteran does not have a hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Thus, 
notwithstanding the invalid results of his October 2002 VA 
audiologist examination, the Board concludes that these 
records are sufficient to resolve the issue on appeal, and to 
establish that the preponderance of the evidence is against 
the claim.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, to the extent 
possible under the circumstances, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  For the same 
reasons, the Board concludes that any defect in meeting the 
technical requirements of the VCAA is nonprejudicial and 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for bilateral hearing loss

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against granting the 
veteran's claim.  In essence, the Board believes that the 
credible and probative evidence establishes that the veteran 
does not have a current hearing loss disability as defined by 
38 C.F.R. § 3.385. 

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the reports of the 
audiological evaluations conducted by Dr. S. in October 1996, 
October 1997, April 1998, and July 2001, as well as the 
report of his October 2002 VA audiological evaluation.  In 
this regard, we note that, although the results of his 
October 1996 evaluation are consistent with a finding of 
hearing loss under 38 C.F.R. § 3.385, the results of all 
three subsequent evaluations by Dr. S. fail to meet the 
parameters set forth in 38 C.F.R. § 3.385 for establishing a 
current hearing loss disability.  During each of these 
examinations, which were conducted in October 1997, April 
1998, and July 2001, the veteran did not have an auditory 
threshold of greater than 25 decibels in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz in either 
ear.  

The Board believes the results of the veteran's final three 
private audiological evaluations to be consistent with the 
results of his October 2002 VA audiological evaluation.  
Although puretone thresholds were found to be quite high 
during that examination, the examiner explained that those 
results were not consistent with the fact that the veteran 
spoke in a normal tone of voice during their initial 
conversation.  The examiner further explained that a finding 
of profound hearing impairment would not be consistent with 
the fact that the veteran was startled to speech at 105dBHL, 
or with the fact that testing revealed normal acoustic 
reflexes in all frequencies with the exception of absent 
contralateral reflex at 4000 Hz.  Thus, despite the high 
puretone thresholds recorded in the October 2002 examination, 
the Board believes that the bulk of findings noted in the 
report support the conclusion that the veteran does not have 
a current hearing loss disability.

The Board wishes to note that we do not dispute the veteran's 
basic contention that his hearing is not as good as it used 
to be.  A layperson can certainly provide an account of his 
own symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, with respect to the veteran's contention that he 
developed a hearing loss disability as a result of his 
military service, the Board notes that it is now well 
established in the law that the veteran, as a layperson, is 
not qualified to render medical opinions regarding the 
etiology of medical disorders, and his opinion is entitled to 
no weight or probative value.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As discussed in detail above, 38 
C.F.R. § 3.385 sets forth specific threshold requirement for 
a finding of hearing loss disability, and the Board is bound 
in its decisions by such regulations.  38 U.S.C.A. § 7104(c).  
We have reviewed the medical evidence in this case and have 
found that the results of his audiometric testing do not 
support a finding of a current hearing loss disability.

The Board has also considered the April 1998 letter from Dr. 
C. in which the physician noted that the veteran's in-service 
automobile accident provided a plausible etiology for his 
hearing deficit "as documented by Dr. [S.]".  However, 
because it is clear that the physician offered his opinion on 
the assumption that a current hearing loss disability had 
been established by Dr. S., the Board finds this opinion 
letter to be of no probative value.  As discussed in detail 
above, the results of the private audiological evaluations 
conducted by Dr. S. do not meet the parameters set forth in 
38 C.F.R. § 3.385 for establishing a current hearing loss 
disability.  

The Board has considered the potential application of the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  
However, in order to warrant presumptive service connection 
under these provisions, the claimed disability must be 
manifested to a compensable degree within one year of 
discharge from service.  In this instance, the veteran's in-
service audiometric test results do not meet the parameters 
set forth in 38 C.F.R. § 3.385 for establishing a current 
hearing loss disability.  Additionally, there is no 
indication in the record that any additional such tests were 
conducted within one year from the veteran's discharge from 
service.  Therefore, the Board concludes that the record does 
not demonstrate that the claimed right ear hearing loss 
disability manifested to a compensable degree within one year 
from discharge.  Thus, the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309 do not apply.

In summary, the Board concludes that the that the 
preponderance of the evidence is against finding that a 
bilateral hearing loss disability was incurred in or 
aggravated by service.  The benefit sought on appeal must 
accordingly be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:



?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

